Case 1:14-cv-00175-JJM-PAS Document 100 Filed 02/03/20 Page 1 of 2 PageID #: 3341




   Charge to Interim Court Monitor

   I.     Conduct a comprehensive review of cun·ent status of Consent Decree with
          information gathered from all pmties and stakeholders for the purpose of (a) informing a
          collective view of current status; (b) identifying obstacles and barriers to full
          implementation of the consent decree by 2024; (c) identifying service gaps that might
          hinder full implementation; (d) identifying the structural components to be included in a
          plan for reaching substantial compliance by 2024; (e) define criteria for substantial
          compliance; and (f) identifying policies, activities and funding needed to achieve
          substantial compliance by 2024. The projected completion date for this comprehensive
          review is April 30, 2020.

   Activities by Parties and/or Stakeholder Groups:

   (a) Review of materials developed by Dr. Mosely;
  (b) Requesting information directly from the Rhode Island Youth Transition Target Population
        (III, A, 3 and II, A, 14) through (i) survey or interviews with class members ages 18-22; (ii)
        survey or interviews with family members; (iii) survey or interviews with transition
       perso1111el in local education agencies; and (iv) and survey or interviews with administrator in
       local education agencies. Survey or interviews will focus on the services described in section
       VII and VIII of the consent decree;
  (c) Requesting information directly from the Rhode Island Youth Exit Target Population (Ill, A,
       4) through (i) survey or interviews with class members, (ii) survey or interviews with family
       members and (iii) survey or interviews with local education and provider agency personnel.
       Survey or interviews will focus on the services described in sections VII and VIII of the
       consent decree;
  (d) Requesting information directly from the Rhode Island Sheltered Workshop Target
       Population (III, A, 1) tluough (i) survey or interviews with class members, (ii) survey or
       interviews with family members and (iii) surveys or interviews with provider agency
       persotmel. Survey or interviews will focus on the services described in section V, VI and VII
       of the consent decree;
  (e) Requesting information directly from the Rhode Island Day Target Population (III, A, 2)
       through (i) survey or interviews with class members, (ii) survey or interviews with family
       members and (iii) surveys or interviews with provider agency perso1111el. Survey or
       interviews will focus on the services described in section V, VI and VII of the consent
       decree;
  (f) Requesting information from members of the Employment First Task Force tlu·ough survey
       or interviews;
  (g) Requesting information from the Rhode Island Depmtment of Education through in-person
       interviews re: (a) status of each benchmark and requirement described in the consent decree,
       (b) projected plans for achieving remaining requirements and benclnnarks, and (c) projected
       budget allocations needed to achieve those requirements and benchmarks;
  (h) Requesting information from the Rhode Island Department of Behavioral Health
       Developmental Disabilities and Hospitals tluough in-person interviews re: (a) status of each
       benchmark and requirement described in the consent decree, (b) projected plans for
Case 1:14-cv-00175-JJM-PAS Document 100 Filed 02/03/20 Page 2 of 2 PageID #: 3342




        achieving remaining requirements and benchmarks, and (c) projected budget allocations
        needed to achieve those requirements and benchmarks;
  (i)   Requesting information fi·om the Rhode Island Office of Employment Services through in-
        person interviews re: (a) status of each benchmark and requirement described in the consent
        decree, (b) projected plans for achieving remaining requirements and benchmarks, and (c)
        projected budget allocations needed to achieve those requirements and benchmarks;
  (j)   Requesting information from other pertinent Rhode Island State Agencies through in-person
        interviews re: (a) any projected plans that may assist with achieving compliance with consent
        decree requirements and benchmarks, and (b) projected budget allocations needed to fund
        those initiatives;
  (k)   Requesting information from any interested legislators re: consent decree policies and
        funding through interviews;
  (I)   Requesting from the general public through at least two public sessions.


  II.      Conduct a series of meetings with representatives from the U.S. Department of Justice,
           the State Parties and Stakeholder Groups represented on the Employment First Task
           Force to (a) propose the structural components to be included in a plan for reaching
           substantial compliance by 2024; (b) define criteria for measuring substantial compliance;
           (c) identify obstacles and barriers and service gaps which might impede achieving
           substantial compliance, (d) propose potential remedies for addressing those barriers and
           service gaps; and (e) identifY policy revisions or additions, programmatic activities and
           funding needed to achieve substantial compliance by 2024. Development ofthis plan
           will be completed by August 30, 2020.
